        Case 19-33168 Document 10 Filed in TXSB on 06/06/19 Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION                                               ENTERED
                                                                                              06/06/2019
IN RE:                                          §
JEFFERY ROBLES SOTO                             §       CASE NO: 19-33168
       Debtor(s)                                §
                                                §       CHAPTER 13

                       ORDER SETTING HEARING ON MOTION
                     FOR EXTENSION OF THE AUTOMATIC STAY

        The Court will conduct an evidentiary hearing on the Debtor(s)’ Motion to Extend the
Automatic Stay (Docket No. 5) at 1:30 p.m. on June 25, 2019, in Courtroom 404, 4th Floor, 515
Rusk, Houston, Texas. Within 2 business days of entry of this order, the debtor(s) must provide
notice of the hearing and a copy of the motion to all creditors against whom the debtor(s) seek to
extend the automatic stay and file a certificate of service with the Court.

       Objections to the motion for an extension must be filed within 15 days of service of the
notice of hearing. If the hearing occurs prior to the expiration of the 15-day period, objections
may be made orally at the hearing.

        Local Rule 1007(d) (“Wage Order Rule”) requires debtors who are wage and salary
employees to submit a wage order with their proposed plan. Debtors who are not wage and
salary employees must submit an electronic funds transfer form to the trustee. At the scheduled
hearing, the debtor will be required to prove compliance with the Wage Order Rule. If the
debtor has not complied with the Wage Order Rule, the stay will not be extended.

       SIGNED June 6, 2019.


                                                 ___________________________________
                                                            Marvin Isgur
                                                 UNITED STATES BANKRUPTCY JUDGE




1/1
